Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Posture: Non-final action
This is a reissue application filed on 04/10/2020 of US patent 9,938,330 Issued on Apr. 10, 2018. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Priority
US patent 9,938,330 was issued from US application 14/388209 filed on Sep. 25, 2014, which is 371 of PCT/US2013/030563, filed Mar.12, 2013; which claims priority to Provisional application 61/617476, filed on Mar. 29, 2012.
					Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21 (original) drawn to a direct current insulating gradient dielectrophoresis (DC-iGDEP) device (claims 1-8) and a method for separating a target species in a biological sample using the device of claim 1 (claims 9-21), classified in B03C5/026. 
II. Claims 22-32, 35-37, 40-42, 45-52, 55-59 (new) drawn to a recombinant antibody and a method of use of the recombinant antibody classified A61K2039/505.
III. Claims 33, 34, 38, 39, 43, 44, 53 and 54 (new) drawn to a nucleic acid that encodes a recombinant antibody, classified C12N15/52.
The inventions are distinct, each from the other because of the following reasons:
The invention of group I (original claims) drawn to a device is distinct from the products of groups II and III, and the device can be used with different products in separate methods. The inventions of Group II (the recombinant antibody) and Group III (nucleic acid sequences) are directed patentably distinct products. The inventions are separately classified, are not capable of use together, have a materially different design, mode of operation, function, and effect, do not overlap in scope, are mutually exclusive and are not obvious variants of each other (MPEP § 806.05(j)). 


Applicants are reminded that 37 CFR 1.176(b) permits the examiner to require restriction in a reissue application between claims newly added in a reissue application and the original patent claims, where the added claims are directed to an invention which is separate and distinct from the invention(s) defined by the original patent claims. The authority to make a "restriction" See MPEP 1450.

Further, in the Reissue applications if a restriction requirement is made by the examiner, the original patent claims will be held to be constructively elected. 

Where a restriction requirement is made by the examiner, the original patent claims will be held to be constructively elected (except for the limited situation where a disclaimer is filed as discussed in the next paragraph). Thus, the examiner will issue an Office action in the reissue application (1) providing notification of the restriction requirement, (2) holding the added claims to be constructively non-elected and withdrawn from consideration, (3) treating the original patent claims on the merits, and (4) informing applicant that if the original claims are found allowable, and a divisional application has been filed for the non-elected claims, further action in the application will be suspended, pending resolution of the divisional application. MPEP 1450.

Accordingly, the newly added claims 22-59 in the present reissue application are restricted from the original claims 1-21.
The original claims 1-21 (in the issued patent) have been constructively elected in this Reissue application. New claims 22-59 are constructively non-elected and withdrawn from consideration. Applicant may file a divisional reissue application directed to the constructively non-elected invention. See MPEP 1450.
Claims 1-21 will be examined in this Reissue application.

Reissue Declaration
2.	The reissue oath/declaration filed 4/10/2020 is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.

This is a broadening reissue application. Applicants added new claims 22-59 in this reissue application, but the reissue oath/declaration fails to reference at least one specific error by a single word, phrase or expression in the specification or in a claim, and how it renders the original patent wholly or partially inoperative or invalid.  The Declaration also fails to identify a single original claim, which applicants seek to broaden. See MPEP § 1414 II.
s 1-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.
					Amendment
The amendments in this reissue application propose amendments to the specification and to the claims. The amendments to the specification and claims do not comply with 37 CFR 1.173(b) (2) and (c) and (d) as following.
The amendment to the specification filed on 4/24/2020 includes cross out of “April 9, 2020”, which should be included in brackets. 
The newly added claims 22-59 are not underlined. See 37 CFR 1.173 (d).
  A supplemental paper correctly amending the reissue application is required as a response to this office action. 
Claims
Claims 1-21 are present in the issued `330 patent. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). MPEP 2111.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 Claim 5 recites that the spacing of initial gap of about 945 pm and the final gap of about 27 pm. Claim 6 recites that the spacing of initial gap of about 50 pm and the final gap of about 1 nm. Claim 7 recites that the spacing of initial gap of about 50 pm and the final gap of about 1 pm.
The `330 patent specification as originally filed discloses that the DC-iGDEP device has a microchannel with an initial gap pitch of 945 µm and a final gap pitch of 27 µm (col. 9:25-27; original claims 6-8 (14/388,209) and page 12 of provisional application 61/617,476). During the prosecution of the `209 application original claims 6-8 were withdrawn (see office actions 8/7/2017, 1/30/2017; and claim amendments 11/7/2017, 4/28/2017, 9/25/2014). However, the claims were amended to recite the claimed gap distance as in the present claims (see 11/30/2017 Examiners amendment of claims 6, 7 and 8), without showing support for such amendment. The geometry of the device disclosed in the specification would not result in the spacing of initial gap of about 945 pm and the final gap of about 27 pm as in the present claim 5; or the spacing of initial gap of about 50 pm and the final gap of about 1 nm as in present claim 6; or the spacing of initial gap of about 50 pm and the final gap of about 1 pm of claim 7. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the ‘209 application as filed. Thus, a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. See MPEP 2163.
Claim Rejections - 35 USC § 102 and 103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 1-4, and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Staton-1 (Staton et al. Electrophoresis 2010, 31, 3634-3641) and evidentiary reference Nakano (Electrophoresis. 2011 September; 32(17): 2314-2322).

Staton-1 discloses a direct current insulating gradient dielectrophoresis (DC-iGDEP) device (see Abstract, Figure 1). The device as shown in Figure 1 comprises a sawtooth microfluidic channel connected with an inlet port and an outlet port, and the sawtooth channel includes several repeats of insulating gradient structures (IGS) (see Figure 1). The IGS consists of successive triangular teeth including a gap between each of the plurality pairs of opposing teeth (Figure 1, and Device fabrication). The triangular teeth begin with a base length of 6 µm, height of 5.2µm, and their side length and width increased by 40 µm after every six repeats (Fig.1), which results in an initial gap distance 945 µm and the final gap distance being 27µm (see left column in page 3). Staton-1 teaches that the device includes sawtooth microfluidic channel consisting of teeth that are triangular shape as in the present claims 2 and 3. The smallest teeth have a base length of 6 µm (reads on base length of 2-10 µm of the present claim 4). The height of the triangular shaped teeth is 5.2 µm (reads on base length of 2-10 µm of claim 4), and their side length and width increased by 40 µm after every six repeats (reads on “after every 1-10 repeats successive teeth are 25-50 µm larger in their side length of width” of claim 4). The device of Staton-1 includes the microfluidic channel depth ranged from 13 to 16 µm (reads on 
Further, Staton-1 teaches that DC-iGDEP device is able to capture multiple analytes along the length of the device. Staton-1 teaches that the co-capture of several bioanalytic targets could allow for simultaneous testing as well as separate and/or purification within a single step process (left column in page 3639). Staton-1 teaches that the DC-iGDEP device can separate, isolate and concentrate particles of 1 µm and 200 nm (or bioanalytes) (page 3640).  Staton-1 teaches that the advantages of DC-iGDEP technology and states that the DC-iGDEP device quickly separate targets (bioanalytes) in a sample (page 3639). Staton-1 teaches that in this study, the particle size ranged from 20 nm to 1 µm, consistent with several biologically chemically relevant bioanalytes (Fig 6 and page 3639). Staton-1 further teaches that DC-iGDEP may be used in biomedical applications where target analytes are low in concentrations (page 3640). Thus, the limitation “the microfluidic channel configured to separate a target protein species from a biological sample” is considered as inherent characteristics of the DC-iGDEP device of Staton-1, since the DC-iGDEP device of Staton-1 has identical structure as the claimed DC-iGDEP device. See MPEP 2114. Additionally, the evidentiary reference Nakano teaches an insulator-based DC-dielectrophoresis (iDEP) microfluidic device for analysis of proteins smaller than 10 nm (see conclusion in pages 9-10). Nakano concludes that the iDEP has potential for protein separation and fractionation (Abstract). Thus, the DC-iGDEP device taught in Staton-1 is capable of separating proteins from a biological sample.

2.	Claims 9, 10, 15, 17- 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staton-1 as applied to claims 1-4, and 8 above, and further in view of Lapizco-Encinas (Journal of Chromatography A, 1206 (2008) 45-51) and Nakano (Electrophoresis 2011. September; 32(17): 2314-2322).

Staton-1 discloses a DC-iGDEP as discussed above. Regarding claim 9 method -Staton-1 teaches that the sample was introduced into the DC-iGDEP device via the reservoir end of the IGS (with the larger gap distance) (refers to step b of claim 9). Staton-1 teaches applying a voltage between 50 and 1500 v to separate particles in the sample based on physical parameters (refers to step c of claim 9) (see left column in page 3636). Staton-1 teaches that 1 µm particles 
Further, at the time of the invention it was well known to use iDEP to analyze biological samples. Lapizco-Encinas and Nakano in the same field of endeavor teaches insulator-based dielctrophoresis and direct current electric field (DC-iDEP device) to analyze proteins. Lapizco-Encinas teaches the novel iDEP can be used as an alternative to the traditional purification and separation methods for proteins with therapeutic properties since iDEP can achieve separation and concentration in a single step (page 46). Lapizco-Encinas teaches that BSA was chosen as model molecule due to its well-known characteristics, however, d.c.-iDEP can be extended to any other biomolecule of interest (page 46). Lapizco-Encinas teaches that iDEP can be used as an alternative to the traditional purification and separation methods for proteins with therapeutic properties, since iDEP can achieve separation and concentration in a single step (page 46). 
Nakano teaches manipulation of proteins using insulator-based dielectrophoresis (iDEP) (Abstract). Nakano teaches that the iDEP device was used to study BSA and IgG molecules (page 2). Nakano teaches that novel triangular elliptical posts designed to improved field gradient formation (page 3). Nakano demonstrated successful iDEP-based manipulations of proteins with different geometries in a PDMS-based microfluidic system (page 9). Nakanao concludes that the results indicate the potential for manipulation of biomolecules with molecular dimension smaller than 10 nm, and the ability to manipulate proteins using DEP. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the DC-iGDEP device of Staton-1 in the method of separation of target species 
Regarding the chemical or physical parameters in claim 10, Lapizco-Encinas and Nakano teach separation of the target species (a protein) from the biological sample based on the size.
Regarding the sample volume of less than 100 microliters in claim 15, Lapizco-Encinas teaches that a sample of 40 µl added to the inlet reservoir of microchannel (page 47).
Regarding claims 18 and 19, Staton-1 teaches that the enrichment of the 200 nm particles was 103 and can be as high as 106 (page 3640).
Regarding the target species is a protein of claim 20, Nakano and Lapizco-Encinas teach that the target species is protein.

2.	Claims 1-4, 8-11 and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staton-2 (Staton Thesis May 2011) and Staton-1.

	Staton-2 states that it was known in the art that DC-iGDEP has the capability of separating and concentrating analytes in a size range pertinent to β-amyloid proteins and fibrils from 20 nm to 1 µm (page 91).  Staton-2 teaches that the DC-iGDEP disclosed by Staton-2 is used to separate and purify and concentrate β-amyloid aggregates (pages 91-92). Staton-2 teaches that “previously DC-IGDEP has shown the capability of separating and concentrating analytes in a size range pertinent to β-amyloid proteins and fibrils from 20 nm to 1µm” (page 91). Staton-2 teaches that the design and construction of the DC-iGDEP device (Fig 5.1 in page 93) is as detailed in Staton-1 (Staton et al) (page 94). Staton-2 concludes that “the DC-iGDEP has shown ability to manipulate and capture β amyloid proto-fibrils, while influencing but not capturing the monomers” (page 99). Thus, Staton-2 teaches a method of separating proteins (target species) from a biological sample using the DC-iGDEP device taught by Staton-1. 
The DC-iGDEP device of Staton-1 as shown in Figure 1 comprises a sawtooth microfluidic channel connected with an inlet port and an outlet port, and the sawtooth channel includes several repeats of insulating gradient structures (IGS) (see Figure 1). The IGS consists of successive triangular teeth including a gap between each of the plurality pairs of opposing teeth (Figure 1, and Device fabrication). The triangular teeth begin with a base length of 6 µm, height of 5.2µm, and their side length and width increased by 40 µm after every six repeats 
Regarding the method of claim 9, Staton-2 discloses that the β-amyloid protein sample was introduced into the reservoir at the broader end of the channel (step b) of claim 9), applying 400v to 1000v for 1 to 15 minutes (step c) of claim 9) (page 94, 96, 99); and the protofibrils were enriched by 400 to 500 %. Similarly, Staton-1 teaches that the sample was introduced into the DC-iGDEP device via the reservoir end of the IGS (with the larger gap distance) (refers to step b of claim 9). Staton-1 teaches applying a voltage between 50 and 1500 v to separate particles in the sample based on physical parameters (refers to step c of claim 9) (see left column in page 3). Staton-1 teaches that 1 µm particles were separated and removed from 200 nm particles (refers to step d of claim 9) (see results in page 3).  In view of the above teachings, it would have been obvious to a person skilled in the art at the time of the invention to use the disclosed DC-iGDEP device in a method of separation of protein (a target species) from a biological sample. A person skilled in the art would have been motivated to separate target species of 1 µm or smaller from a sample based on the physical parameters since Staton-1 has demonstrated that the polystyrene nano and microparticels (20, 200nm and 1µm) as probes to separate particles based on the physical parameters (claim 10 limitations). Staton-2 specifically teaches applying 400v to 1000v for 1 to 15 minutes, which reads on the present claim 17 time period in which the field is applied. Staton-1 teaches that the enrichment of the 200 nm particles was 103 and can be as high as 106 (refers to the limitations of claims 18 and 19). Staton-2 teaches that the target species is beta-amyloid proteins as in the present claims 20 and 21.

3.	Claims 12-14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staton-2, and Staton-1 as applied to claims 1-4, 8-11 and 17-21 above, and further in view of Zameer.
	
	Claim 12 recites that the recovered Aβ aggregate is contacted with an antibody to confirm the size of the Aβ aggregate. The teachings of Staton-1 and Staton-2 disclose DC-iGDEP device for separating target protein species (Aβ aggregates) from a biological sample as discussed above. The combined teachings of Staton-1 and Staton-2 do not teach that the recovered Aβ aggregate is contacted with an antibody. Zameer in the same field endeavor teaches scFV antibodies against oligomeric Aβ. Zameer teaches A4 scFv and E1 scFvs showed strong preferential binding to oligomeric Aβ (Abstract, page 919, Table 1). Zameer teaches that the nanobody A4 reacted only with Aβ sample (separated by size exclusion chromatography), and A4 nanobody bound only to the large oligomeric aggregation with a diameter range of 70-90 nm, and the A4 did not bind to particles with diameter 10-60 nm or 200 nm (page 921). Thus, it would have been obvious to person skilled in the art to contact the recovered Aβ aggregate with an antibody to confirm the size of the Aβ aggregate. Zameer teaches that the antibody is specific for oligomeric Aβ aggregate as in the present claim 13 (Abstract, page 919, 920, Table 1). Zameer teaches that the antibody is a nanobody A4 and E1 as in the present claim 14. Zameer teaches that the A4 nanobody binds to Aβ aggregates present in the AD brain sample, but not healthy control brain tissue sample or the PD brain tissue sample (refers to the present claim 16) (page 921).

3.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staton-2 and Staton-1 as applied to claims 1-4, 8-11 and 17-21 above, and further in view of Lapizco-Encinas (Journal of Chromatography A, 1206 (2008) 45-51).

	Claim 15 recites that the biological sample has a volume of less than 100 microliters. The teachings of Staton-1 and Staton-2 disclose DC-iGDEP device for separating target protein species (Aβ aggregates) from a biological sample as discussed above. The combined teachings of Staton-1 and Staton-2 do not teach that the biological sample volume used in the DC-iGDEP device is less than 100 µl.  Lapizco-Encinas in the same field of endeavor teaches insulator-based dielctrophoresis and direct current electric field (DC-iDEP device) to analyze proteins 
					Conclusion
Claims 1-21 are rejected. Claims 22-59 are withdrawn.

Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. 9,938,330 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450


By FAX to:
(571) 273-9900
Central Reexamination Unit


Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Bruce Campell/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991